(11/10)

Directors Agenda Date:  

2/6/12

 

MINERAL LEASE NO.

ML 52128




 

 

 

GRANT:

SCH

 

 

 

 

 




METALLIFEROUS MINERALS LEASE FORM







THIS MINING LEASE AND AGREEMENT (the “Lease”) is entered into and is effective
as of MARCH 1, 2012, by and between the STATE OF UTAH, acting by and through the
SCHOOL AND INSTITUTIONAL TRUST LANDS ADMINISTRATION, 675 East 500 South, Suite
500, Salt Lake City, Utah 84102 (‘Lessor”), and




GEOPULSE EXPLORATION INC.

6565 AMERICAS PARKWAY NE, SUITE 200

ALBUQUERQUE, NM 87110




having a business address as shown above (“Lessee”).




WITNESSETH:




That the State of Utah, as Lessor, in consideration of the rentals, royalties,
and other financial consideration paid or required to be paid by Lessee, and the
covenants of Lessee set forth below, does hereby GRANT AND LEASE to Lessee the
exclusive right and privilege to explore for, drill for, mine, remove,
transport, convey, cross-haul, commingle, and sell the leased substances covered
by this lease and located within the boundaries of the following-described tract
of land (the “Leased Premises”) located in SAN JUAN County, State of Utah:




 

T30S, R24E, SLB&M.

 

SEC. 32: ALL

 

 

 

 

 

 

 

 

 

 

 

 

Containing 640.00 acres, more or less.







Together with the right and privilege to make use of the surface and subsurface
of the Leased Premises for uses reasonably incident to the mining of leased
substances by Lessee on the Leased Premises or on other lands under the control
of Lessee or mined in connection with operations on the Leased Premises,
including, but not limited to, conveying, storing, loading, hauling and
otherwise transporting leased substances; excavating; removing, stockpiling,
depositing and redepositing of surface materials; developing and utilizing mine
portals and adjacent areas for access, staging and other purposes incident to
mining; and the subsidence, mitigation, restoration and reclamation of the
surface.






